Citation Nr: 1515189	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-28 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the hands.

2.  Entitlement to service connection for a gastrointestinal disorder, to include a hiatal hernia, also to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the appeal in January 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's claim for service connection for degenerative hand arthritis, the Board's January 2013 remand instructed the RO to obtain a medical opinion regarding the etiology of his arthritis.  The report from the ensuing March 2013 examination indicates that degenerative changes were observed only in the third and fifth fingers of the right hand.  With respect to the left hand, "[n]o substantial degenerative changes" were observed.  By way of explanation, "a prior injury" of the third finger of the right hand was noted, but the examiner stated that "this is not connected to [the Veteran's] service."  (The Veteran is already service-connected for status post-fracture of his right fifth finger.)

However, the examiner did not explain the nature of this "prior injury," nor the basis upon which she concluded that it was "not connected to service."  (In this regard, the Board notes that an April 1999 X-ray showed a healed fracture of the right third metacarpal that was identified as "probably an old fracture" of undetermined origin.)  In light of the lack of rationale and the Veteran's medical history, an addendum opinion is required to clarify the nature of the prior injury affecting the third metacarpal joint of the right hand and its possible relationship to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In addition, the examination report failed to address the Veteran's prior documentation of bilateral hand arthritis, instead merely noting that degenerative changes were only present in the third and fifth fingers of the right hand.  In particular, the report does not reconcile previous diagnoses of bilateral hand arthritis-to include, for example, a January 2011 VA examination report which indicated degenerative changes of both thumbs-with the current findings.  Moreover, the report fails to address the Veteran's lay testimony regarding his bilateral hand pain and swelling, as well as his previous statements that he was diagnosed with arthritis while in service.  Given that the evidence of record reflects a history of bilateral hand arthritis, and that the Veteran is competent to relate his symptoms and prior diagnoses by medical professionals, any subsequent addendum opinion must discuss these issues and incorporate them into a detailed rationale.

The March 2013 VA examination report is also inadequate with respect to the Veteran's claim of service connection for a gastrointestinal disorder.  In its January 2013 remand, the Board directed the RO to provide an examination to determine a possible nexus between anti-inflammatory medications (NSAIDs) taken for service-connected disorders and the Veteran's claimed gastrointestinal disorder.  The Board also directed the examiner to comment on whether NSAID use aggravated the Veteran's gastrointestinal disorder.

The March 2013 examination report noted, at the outset, that the Veteran did not have a "stomach or duodenum condition."  Rather, the examiner noted that there was a "small hiatal hernia with mild reflux esophagitis" which did not constitute "changes in the stomach or duodenum, either acute or long term."  As a result, the examiner concluded that it was less likely than not that the Veteran's gastrointestinal disorder was proximately due to or a result of his use of NSAIDs.  The examiner further noted that it was impossible to distinguish between the effects of NSAID use for service-connected and nonservice-connected disorders.

However, the examination report did not provide an opinion regarding the nature and etiology of the Veteran's hiatal hernia, and more importantly did not opine on whether the hiatal hernia itself is linked to NSAID use.  Although the examiner's statement that the Veteran "most likely experiences some temporary/intermittent stomach upset on occasion related to the use of NSAIDs," it is unclear whether this constitutes a permanent disease or disability, and the examiner did not comment on whether there is an additional causal link between these stomach problems and the documented hiatal hernia.

Finally, the report did not address whether the Veteran's gastrointestinal disorder has been aggravated by the use of NSAIDs for his service-connected disabilities, as directed by the January 2013 Board remand.  For the foregoing reasons, and because the Board cannot substitute its own medical judgment for that of another medical professional, an addendum is required to ascertain the extent and severity of the Veteran's hand arthritis, as well as the etiology of his hiatal hernia.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the claims folder to the examiner who completed the most recent examination in order to obtain addendum opinions regarding the claimed disorders.  If the examiner is unavailable, the review and addendum opinion should be obtained from a different health care professional.

After reviewing the entire record, the examiner should provide opinions responding to the following prompts: 

(a) Is the Veteran's current degenerative joint disease of the third metacarpal of the right hand as likely as not (50 percent probability or greater) related to an in-service injury?  Specifically discuss the nature and date of onset of the "prior injury" to the right third metacarpal which was noted in the March 2013 VA examination report.  On what basis did the examiner conclude that degenerative joint disease of the right third metacarpal "is not connected to his service"?

(b) Discuss how the Veteran's documented history of bilateral hand arthritis, to include his lay statements of prior diagnoses of arthritis, can be reconciled with the March 2013 examination report's conclusion that there are no substantial degenerative changes in the left hand?  Specifically discuss outpatient treatment notes documenting bilateral hand pain and swelling, as well as (for example) June 1999 and January 2011 X-ray findings of bilateral hand arthritis.

(c) Determine the nature and etiology of the Veteran's hiatal hernia.  Specifically, determine whether it is as likely as not (50 percent probability or greater) that the hiatal hernia is caused or aggravated by his use of NSAIDs.

(d)  Discuss whether the Veteran's documented "mild reflux esophagitis" is as likely as not (50 percent probability or greater) related to his use of NSAIDs.  Also discuss whether esophagitis is causally related to the hiatal hernia.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.  In addition, the examiner should specifically incorporate into any rationale the Veteran's lay statements, to include his statements regarding hand symptoms in service and his assertion that he was diagnosed with arthritis in service.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




